Citation Nr: 1516507	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA) in Denver, Colorado.

The instant matter was previously before the Board in November 2013, at which time it was remanded for the appellant to be scheduled for a videoconference hearing before a Veterans Law Judge.  It does not appear from the record currently before the Board that the appellant was scheduled for the requested hearing or that she withdrew her hearing request prior to the case being returned to the Board in May 2014.  Despite what appears to be error on the part of the agency of original jurisdiction, because the appellant died after her case was returned to the Board, the appeal must be dismissed.


FINDING OF FACT

While the appellant's appeal was pending at the Board, and prior to the issuance of a final decision, the appellant died.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  But see 38 U.S.C.A. § 5121A (West 2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  (Her death was on September [redacted], 2014, according to her certificate of death that has been associated with the Veteran's VBMS file.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008); As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO.  38 C.F.R. § 20.1302 (2014).



ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


